Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the products being held at their top during and/or after transfer as stated in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states the pivot arm 10 pivots from a transverse position in which the products are held.  However, claim 1 ha defined a transverse direction as being the direction of output conveyor 4.  Thus, it seems the transverse position would be the release position and not a holding position.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doerwald (EP 631,993).
Doerwald shows in Figure 1 a transfer device having an incoming conveyor 2 for bringing products one behind another in a first direction, an output conveyor 4 which extends from conveyor 2 in a transverse direction, a tool 5 which transfers products 1 in groups from conveyor 2 to conveyor 4 and the tool 5 has only two degrees of freedom of movement in a horizontal plane which two degrees are along a direction of conveyor 2 and along a transverse direction of conveyor 4.
Re claim 2, shown are two actuators 16 and 17 for providing the two degrees of movement.

Re claim 4, the transverse direction is orthogonal to a first direction of conveyor 2.
Re claim 5, tool 5 is a pusher which extends parallel to a direction of conveyor 2 and includes a plate for collecting products 1.
Re claim 6, rail 18 serves as an end stop.
Re claim 7, pusher member has depressions for receiving products 1 which serves to retain the products 1.
Re claim 8, the depressions are embedded into the transfer tool.
Re claim 10, the products 1 which move in on conveyor 2 are slowed down before being transferred in a transverse direction onto conveyor 4.
Re claim 11, as shown by the dashed arrow path in Figure 1 it can be seen that transverse movement as well as longitudinal movement happens.
Re claim 12, orthogonal displacement is present.
Re claim 13, product is grouped on conveyor 2 and transferred in groups onto conveyor 4.
Re claim 14, products 1 are held during their transfer.
Re claim 15, products are fully capable of being held at their top after transfer if so desired.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kulig et al. (US 3,826,381) shows a transfer device which only has two degrees of movement in a horizontal plane and transfers product from a first to a second transverse conveyor.  Hartness (US 2,556,082) and Socke (US 2,470,082) each show adjustable end stops for a row of incoming products.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       01/12/2022